DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koto et al. (US 2012/0318554A1).
	With respect to claim 1, Koto teaches an electric wire connection structure comprising: one or more copper-based conductor (101/W2) covered electric wires (101a/11a) having a copper-based conductor covered part in which a copper-based conductor made of copper or a copper alloy is covered with an insulating cover and a copper-based conductor exposed part in which a part of the insulating cover is stripped by a predetermined length to expose the copper-based conductor; and one or more aluminum-based conductor (111/W1) covered electric wires having an aluminum-based conductor (111a/1a) covered part in which an aluminum-based conductor made of aluminum or an aluminum alloy is covered with an insulating cover and an aluminum-based conductor exposed part in which a part of the insulating cover is stripped by a predetermined length to expose the aluminum-based conductor, wherein a joint part is provided at a conductor stacked part in which the copper-based conductor exposed part and the aluminum-based conductor exposed part are superposed, and a joint interface of the joint part is provided by the aluminum-based conductor covered electric wire being melted (paragraph 47) in a gap unjoined which is formed between the copper-based conductor exposed part and the aluminum-based conductor exposed part forming the joint interface so as to fill the gap of the copper-based conductor covered electric wire based on cross-section observation (figures 1, 3B, and 8; and paragraphs 7-11 and 39-55, specifically that there is no gap).  Since the claim language requires filling the gap, the claimed end product does not have a “gap unjoined”. 
	With respect to claim 5, Koto teaches wherein the electric wire connection structure further comprises a joint tube (30/130) in which an ultrasonic joint part is provided at an outer peripheral side of the conductor stacked part (figures; and paragraphs 9 and 43-47).
. 

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koto.
With respect to claim 3, since Koto is using the same materials as that of the instant application, it is the examiner’s position that the materials of Koto also exhibit a difference in tensile strength between the copper-based conductor and the aluminum-based conductor is 100 MPa or more.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koto.
With respect to claim 2, Koto teaches an electric wire connection structure comprising: one or more copper-based conductor (101/W2) covered electric wires (101a/11a) having a copper-based conductor covered part in which a copper-based conductor made of copper or a copper alloy is covered with an insulating cover and a copper-based conductor exposed part in which a part of the insulating cover is stripped by a predetermined length to expose the copper-based conductor; and one or more aluminum-based conductor (111/W1) covered electric wires (111a/1a)  having an aluminum-based conductor covered part in which an aluminum-based conductor made of aluminum or an aluminum alloy is covered with an insulating cover and an aluminum-based conductor exposed part in which a part of the insulating cover is stripped by a so as to fill the gap of the copper-based conductor covered electric wire based on cross-section observation (figures 1, 3B, and 8; and paragraphs 7-11 and 39-55, specifically that there is no gap).  Since the claim language requires filling the gap, the claimed end product does not have a “gap unjoined”.
With respect to claim 2, Koto teaches a joint interface of the ultrasonic joint part (figures; and paragraphs 9 and 43-47), but does not explicitly teach that a joint interface of the ultrasonic joint part satisfies a relational expression of (x/L).times.100.ltoreq.10% where a total contacting length which is a summed length of a part at which the copper-based conductor exposed part and the aluminum-based conductor exposed part contact is L and a summed length of a contour line of a space formed at a part at which the copper-based conductor exposed part and the aluminum-based conductor exposed part are separate is x based on cross-section observation.
However, it is the examiner’s position that the proportion of the joint as claimed is merely and obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the claimed propertions, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize the claimed proportions by the reasoned expectation of forming a joint with the desired strength.  It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
With respect to claim 4, since Koto is using the same materials as that of the instant application, it is the examiner’s position that the materials of Koto also exhibit a difference in tensile strength between the copper-based conductor and the aluminum-based conductor is 100 MPa or more.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 6, Koto teaches wherein the electric wire connection structure further comprises a joint tube in which an ultrasonic joint part is provided at an outer peripheral side of the conductor stacked part (figures; and paragraphs 9 and 43-47).
With respect to claim 8, Koto teaches wherein the electric wire connection structure further comprises a joint tube in which an ultrasonic joint part is provided at an outer peripheral side of the conductor stacked part (figures; and paragraphs 9 and 43-47). 

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive.
The applicant argues that Koto’s structure has “no gap between the clement wires 11a.” Moreover, Koto’s description of a gap is limited to being formed in the core wire 11 of the same metal type. Accordingly, Koto’s “gap” is not comparable with the claimed “gap,” which is “formed 
The examiner respectfully disagrees because the language of claims 1 and 2, .i.e., “a gap unjoined which is formed between the copper-based conductor exposed part and the aluminum-based conductor exposed part forming the joint interface so as to fill the gap of the copper-based conductor covered electric wire based on cross-section observation” actually requires the gap to be filled.” (emphasis added by the examiner).  Thus, product claims 1 and 2 of the instant application do not positively require a gap as argued by the applicant.  In other words, since the claim language requires filling the gap, the claimed end product does not have a “gap unjoined”.  Accordingly, the teaching of no gap (see figure 8 and the citations above) by Koto meets the structural requirement of a filled gap at the joint interface.  Note that when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735